Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 15-16, 19, 21-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanBritson et al (US Patent No. 8,974,197) in view of CN 2935603 (herein Zheng) in view of Ota et al (US PGPub No. 2012/0251356) in further view of NPL titled “Design Guides for Plastics” (herein Maier).

A machine translation of Zheng was provided with a previous office action, dated 04/16/2021, and is relied upon herein.

VanBritson teaches:

limitations from claim 11, an electric compressor (25) comprising: a housing (26) to be mounted on a vehicle (C. 2 Lines 9-12), and for housing a device main body (29, 34), the device main body comprising a compression mechanism (34) and a motor (29) configured to output a torque for causing the compression mechanism to operate (C. 3 Lines 48-50), the housing including a cylindrically-shaped cylindrical part (portions 27a-b of housing 26) surrounding the device main body (C. 4 Lines 2-3);

VanBritson does not teach a solid projection on the cylindrical part;

Zheng teaches:

limitations from claim 11, an electric motor (see FIG. 1-3; first paragraph under “Detailed Description…”) and a device main body (1), wherein a solid projection (11) that protrudes outward in a radial direction is disposed on the cylindrical part (see FIG. 2 showing a cylindrical shaped housing 1), a wall thickness of the housing is increased at a position of the projection (FIG. 2 in particular; first paragraph under “Detailed Description…”) and a cross-section of the projection orthogonal to an axial line (through the center of the motor left to right in FIG. 3) of the cylindrical part exhibits an arc-like shape or a substantially arc-like shape that protrudes outward in the radial direction (Last paragraph under “Detailed Description…”; circular arc), and a length direction of the projection is the same as a direction of the axial line, and the projection protrudes either in an identical direction to a traveling direction in which the vehicle travels, or in a direction pointing to the traveling direction (FIG. 1 and 3; the part(s) 11 protrudes outward in multiple directions from housing, and as such at least point in a direction of potential vehicle travel; the examiner notes that vehicles are capable of traveling in multiple directions); and when the electric compressor is attached to the vehicle (as per VanBritson), the projection protrudes in a travelling direction of the vehicle (as above, vehicles are capable of travelling in many directions, the ribs of Zheng are place around the compressor body) and the projection opposes a member of the vehicle (the compressor is located within a vehicle, as per VanBritson, and thus necessarily opposes various members within the vehicle that surrounds the compressor), such that the member makes contact with the projection upon a vehicle collision (see “Background” and “Brief Description” of Zheng, wherein the ribs are intended to cushion impacts during collisions, as such the compressor and the associated projections are capable of contacting nearby vehicle members during a collision);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide an arc-shaped projection on the housing of VanBritson, as taught by Zheng, in order to reinforce the housing against external forces from collision for example (see “Background of the Invention” and the last paragraph under “Brief Description of the Invention” in the translation of Zheng);

Neither VanBritson nor Zheng teaches a particular material for the compressor cylindrical part (housings 26 and 1 respectively);

Ota teaches:

limitations from claim 11, an electric compressor (1) to be mounted on a vehicle (paragraph 16), the device comprising: a housing (20) having a cylindrical shape to be mounted on the vehicle, and for housing a device main body (4-5), the device main body comprising a compression mechanism (4A-D) and a motor (5A-D) configured to output a torque for causing the compression mechanism to operate (C. 2 Lines 41-63); wherein the cylindrical part is formed of a metallic material (paragraph 26);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to choose a material for the compressor housing of VanBritson from amongst known materials, such as metal as taught by Ota, in order to create a housing with the necessary durability and resistances for a compressor operation (see vibrations, temperature; paragraph 26 of Ota); 

Zheng teaches a cylindrical part (“1”; see FIG. 1-2), and projections (11) with a circular arc shape (see “semi-circular arc shape” under Brief Description of Drawings) increasing a thickness of the cylindrical part (see FIG. 1-3); It can be further seen from FIG. 2 that the ribs (11) gradually taper from a central thickness (at the middle of the arc) to a minimum thickness (moving either left of right in FIG. 2) at an intersection with the body (1); While Zheng teaches an arc-shaped projection (11) intersecting with a cylindrical body (1), it is not explicitly taught that the edge where the projection and body intersect is gradually decreasing;

However, Maier teaches the use of fileted intersections between reinforcing ribs and a base part (see Page 7 of Maier, particularly the drawing showing a filet at the base of the rib having a radius with the base wall);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a gradual intersection between the arc-shaped rib and circular body of Zheng, using a filet as taught by Maier, in order to reduce stresses and strengthen the rib at its base (see Page 6, and paragraph 4 of Page 7 of Maier);


    PNG
    media_image1.png
    332
    636
    media_image1.png
    Greyscale






VanBritson further teaches:

limitations from claim 15, an electric compressor (25) comprising: a housing (26) to be mounted on a vehicle (C. 2 Lines 9-12), and for housing a device main body (29, 34), the device main body comprising a compression mechanism (34) and a motor (29) configured to output a torque for causing the compression mechanism to operate (C. 3 Lines 48-50), the housing including a cylindrically-shaped cylindrical part (portions 27a-b of housing 26) surrounding the device main body (C. 4 Lines 2-3);

VanBritson does not teach a solid projection on the cylindrical part;

Zheng teaches:

limitations from claim 15, an electric motor (see FIG. 1-3; first paragraph under “Detailed Description…”) and a device main body (1), wherein a solid projection (11) that protrudes outward in a radial direction is disposed on the cylindrical part (see FIG. 2 showing a cylindrical shaped housing 1), a wall thickness of the cylindrical part is increased at a position of the projection (FIG. 2 in particular; first paragraph under “Detailed Description…”) and an outline of a cross-section of the projection orthogonal to an axial line (through the center of the motor left to right in FIG. 3) of the cylindrical part goes along tangential lines that are drawn, in a circumferential direction of the cylindrical part, to an arc of the projection (Last paragraph under “Detailed Description…”; circular arc) protruding outward in the radial direction and to an outer peripheral surface of the cylindrical part, the projection provided along the arc in the vicinity of an intersection of the tangential lines (see annotated FIG. 2 below), and a length direction of the projection is the same as a direction of the axial line, and the projection protrudes either in an identical direction to a traveling direction in which the vehicle travels, or in a direction pointing to the traveling direction (FIG. 1 and 3; the part 11 protrudes outward in multiple directions from housing, and as such at least point in a direction of potential vehicle travel; the examiner notes that vehicles are capable of traveling in multiple directions); and when the electric compressor is attached to the vehicle (as per VanBritson), the projection protrudes in a travelling direction of the vehicle (as above, vehicles are capable of travelling in many directions, the ribs of Zheng are place around the compressor body) and the projection opposes a member of the vehicle (the compressor is located within a vehicle, as per VanBritson, and thus necessarily opposes various members within the vehicle that surrounds the compressor), such that the member makes contact with the projection upon a vehicle collision (see “Background” and “Brief Description” of Zheng, wherein the ribs are intended to cushion impacts during collisions, as such the compressor and the associated projections are capable of contacting nearby vehicle members during a collision);


    PNG
    media_image2.png
    401
    475
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide an arc-shaped projection on the housing of VanBritson, as taught by Zheng, in order to reinforce the housing against external forces from collision for example (see “Background of the Invention” and the last paragraph under “Brief Description of the Invention” in the translation of Zheng);

Neither VanBritson nor Zheng teaches a particular material for the compressor cylindrical part (housings 26 and 1 respectively);

Ota teaches:

limitations from claim 15, an electric compressor (1) to be mounted on a vehicle (paragraph 16), the device comprising: a housing (20) having a cylindrical shape to be mounted on the vehicle, and for housing a device main body (4-5), the device main body comprising a compression mechanism (4A-D) and a motor (5A-D) configured to output a torque for causing the compression mechanism to operate (C. 2 Lines 41-63); wherein the cylindrical part is formed of a metallic material (paragraph 26);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to choose a material for the compressor housing of VanBritson from amongst known materials, such as metal as taught by Ota, in order to create a housing with the necessary durability and resistances for a compressor operation (see vibrations, temperature; paragraph 26 of Ota); 

Zheng teaches a cylindrical part (“1”; see FIG. 1-2), and projections (11) with a circular arc shape (see “semi-circular arc shape” under Brief Description of Drawings) increasing a thickness of the cylindrical part (see FIG. 1-3); It can be further seen from FIG. 2 that the ribs (11) gradually taper from a central thickness (at the middle of the arc) to a minimum thickness (moving either left of right in FIG. 2) at an intersection with the body (1); While Zheng teaches an arc-shaped projection (11) intersecting with a cylindrical body (1), it is not explicitly taught that the edge where the projection and body intersect is gradually decreasing;

However, Maier teaches the use of fileted intersections between reinforcing ribs and a base part (see Page 7 of Maier, particularly the drawing showing a filet at the base of the rib having a radius with the base wall);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a gradual intersection between the arc-shaped rib and circular body of Zheng, using a filet as taught by Maier, in order to reduce stresses and strengthen the rib at its base (see Page 6, and paragraph 4 of Page 7 of Maier);


    PNG
    media_image1.png
    332
    636
    media_image1.png
    Greyscale






Zheng further teaches:

limitations from claims 16 and 23, wherein the projection extends along the axial line of the cylindrical part (as best seen in FIG. 1; the projections 11 are parallel with the center line of the compressor 1);

    PNG
    media_image3.png
    392
    451
    media_image3.png
    Greyscale




Van Britson further teaches:

limitations from claims 19 and 26, wherein the compression mechanism is configured to compress a coolant (the compressor compressors a fuel, the examiner maintains that the compressor is capable of compressing other fluids and therefore meets the limitation), and the housing is integrally formed with a driver circuit unit (36) configured to drive the motor (C. 3 Lines 54-58);



Regarding claims 12-14, and 21-22:

Zheng teaches an arc shaped projection (11) interfacing with an inner peripheral portion of a cylindrical part (housing of compressor 1; see FIG. 1-3);

Zheng does not explicitly teach dimensions for the rib component including an R component at the interface; however,

It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Maier teaches that rib (projection) height, thickness, and fillet (corresponding to the R-Part) dimensions are all results-effective variables relative to one another, such that an optimal strength and rigidity is achieved for the rib (see Pages 7-8 of Maier);

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the rib taught by Zheng as incorporated into VanBritson, because the relative dimensions of the cylindrical housing, rib height, rib thickness, and fillet were recognized as a result-effective variable achieving a particular level of strength and rigidity, and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the rib to achieve a desired rib and housing strength.

12.    The device to be mounted on the vehicle according to claim 11, wherein B/A is from 4 to 7, both inclusive, where A is a height to a tip end of the protruding portion measured in the radial direction of the cylindrical part, and B is a distance measured from the tip end of the protruding portion to a position of an end edge of the protruding portion in a direction of a tangential line drawn to the tip end.

13 and 21.   The electric compressor according to claim 11, wherein an interface portion between an end edge of the projection and an outer peripheral surface of the cylindrical part includes an R part having an arc-like shape that protrudes toward an inner peripheral side of the cylindrical part.

14 and 22.     The device to be mounted on the vehicle according to claim 13, wherein a radius of the cylindrical part is from 40 mm to 80 mm, both inclusive, and a radius of curvature of the R part is equal to or greater than 10 mm.



Allowable Subject Matter

Claims 20 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 30-31 are allowed.
None of the closest prior art (particularly VanBritson or Zheng) teaches a buffer member interposed between a housing projection as claimed, and a member of the vehicle; wherein the buffer member is supported via a support part on the projection.

Claims 17, 27, 29, and 32 are allowed. 
The closest prior art does not teach an electric compressor including a housing with a cylindrical part, the cylindrical part including an increased thickness portion forming a solid radially extending hemisphere-like protrusion; wherein the protrusion gradually changes thickness from a tip of the protrusion to an edge of the protrusion at the cylindrical housing in both the circumferential and axial-line directions of the cylindrical part;
None of the cited prior art (particularly VanBritson, Ota, or Zheng) teaches a hemispherical-shaped protrusion gradually sloped in each of the circumferential and axial directions; Zheng teaches an elongated rib sloped only in the circumferential direction.


Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.
Applicant has amended the claims to recite: 

“the projection protrudes either in an identical direction to a traveling direction in
which the vehicle travels and a location of a member of the vehicle, or in a direction
pointing to the traveling direction and the location of the member of the vehicle, and
when the electric compressor is attached to the vehicle, the projection protrudes in
a traveling direction of the vehicle and the projection directly opposes the member of the
vehicle, such that the member makes contact with the projection upon a vehicle collision.”

	Applicant argues that Zheng merely discloses a plurality of ribs on an outer surface of a housing, but is silent as to whether the ribs oppose or face a member of the vehicle that makes contact with the housing upon collision. However, the examiner notes that Zheng teaches ribs that are provided about the circumference of the compressor body to prevent damage during impact (see “Background” and “Brief Description” of Zheng), and as such are intended to be positioned such that they would contact a part (member) of the vehicle during a collision; further as the compressor is positioned within (and therefore surrounded by members of the vehicle) the compressor body and the associated ribs provide the function of contacting a member of the vehicle during collision.

	Therefore the rejection in view of VanBritson, Zheng, Ota, and Maier is maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746